                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CV-1564 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     SUSAN M. HICKS, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the United States of America’s (“the government”) motion
               14     for default judgment against defendant Susan M. Hicks (“defendant”). (ECF No. 9). Defendant
               15     has not filed a response, and the time to do so has passed.
               16     I.     Background
               17            The instant action arises from defendant’s failure to file income tax returns or pay tax on
               18     her income in 2011 and 2012. (ECF No. 9 at 2). The IRS sent her statutory notices of
               19     deficiency, and defendant did not petition the U.S. Tax Court. Id. Pursuant to 26 U.S.C.
               20     § 6020(b), the IRS made income tax assessments against defendant, which remain unpaid. Id.
               21            The government filed the instant action against defendant on August 20, 2018. (ECF No.
               22     1). The government seeks to reduce its tax assessments against defendant to a judgment and
               23     foreclose on the federal tax liens against her home located at 4338 Cobblehill Way, North Las
               24     Vegas, Nevada 89032. Id. Defendant never responded, the government moved for entry of
               25     clerk’s default, and the clerk entered default on December 10, 2019. (ECF Nos. 7; 8).
               26            The government now moves for default judgment. (ECF No. 9).
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            Obtaining a default judgment is a two-step process. Eitel v. McCool, 782 F.2d 1470,
                3     1471 (9th Cir. 1986). First, “[w]hen a party against whom a judgment for affirmative relief is
                4     sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
                5     otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Federal Rule of Civil
                6     Procedure 55(b)(2) provides that “a court may enter a default judgment after the party seeking
                7     default applies to the clerk of the court as required by subsection (a) of this rule.”
                8            The choice whether to enter a default judgment lies within the discretion of the court.
                9     Aldabe v. Aldabe, 616 F.3d 1089, 1092 (9th Cir. 1980). In the determination of whether to grant
              10      a default judgment, the court should consider the seven factors set forth in Eitel: (1) the
              11      possibility of prejudice to plaintiff if default judgment is not entered; (2) the merits of the claims;
              12      (3) the sufficiency of the complaint; (4) the amount of money at stake; (5) the possibility of a
              13      dispute concerning material facts; (6) whether default was due to excusable neglect; and (7) the
              14      policy favoring a decision on the merits. 782 F.2d at 1471–72. In applying the Eitel factors, “the
              15      factual allegations of the complaint, except those relating to the amount of damages, will be
              16      taken as true.” Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977); see also Fed. R.
              17      Civ. P. 8(d).
              18      III.   Discussion
              19             After considering the Eitel factors, the court finds good cause to grant plaintiff’s motion
              20      for default judgment. Plaintiff will be prejudiced if default judgment is not entered, as plaintiff
              21      will be left without any legal remedy to recover defendant’s tax assessments. See Eitel, 782 F.2d
              22      at 1471–72. Further, there is no possibility of a dispute concerning the material facts of this case,
              23      as the record clearly indicated that defendant failed to file a tax return or otherwise pay taxes in
              24      2011 and 2012, she remains liable for the income tax assessments for those years, and she has
              25      failed to file an answer contesting the government’s claims. See id. There is no indication in the
              26      record that defendant’s continued default is due to excusable neglect. See id.
              27             Thus, all that remains is to determine what amount to award. Under 26 U.S.C. § 7402(a),
              28      the government is entitled to reduce federal tax assessments to judgment.                Although the

James C. Mahan
U.S. District Judge                                                    -2-
                1     government bears the burden of proof in a tax-collection action, evidence of tax assessments
                2     “establish[] a prima facie case.” Oliver v. United States, 921 F.2d 916, 919 (9th Cir. 1990).
                3             Here, the government certifies its assessments against defendant by providing two Form
                4     4340s. (ECF Nos. 9-2; 9-3). These forms lay the necessary foundation and give the assessments
                5     a “presumption of correctness.”          See United States v. Janis, 428 U.S. 433, 440 (1976).
                6     Accordingly, the court accepts the government’s representation that “[t]he current balance of
                7     these assessments, for all of the tax types and tax periods at issue, is $74,564.56 as of December
                8     31, 2019.” (ECF No. 9 at 8). Further, the government is entitled by statute to collect statutory
                9     additions, including interest and certain penalties. 26 U.S.C. §§ 6601(a), 6621, 6622(a), 6651,
              10      6654.
              11              In light of the foregoing, the court will enter default judgment in the amount of
              12      $74,564.56 in favor of the government and against defendant. The court will also assess the
              13      interest, penalties, and statutory additions against defendant.
              14              The government also asks the court to order the judicial foreclosure of defendant’s home.
              15      The government notes that “[b]y operation of law, federal tax liens arose in favor of the United
              16      States at the time of assessment and attached to all property of [defendant] pursuant to 26 U.S.C.
              17      §§ 6321 and 6322.” (ECF No. 9 at 9). The government perfected these liens when it recorded a
              18      notice of federal tax lien on October 20, 2015. (ECF Nos. 1 at 4; 9 at 9). Thus, the government
              19      is entitled to foreclose in its liens.
              20              The government represents that it will file a proposed order of foreclosure and decree of
              21      sale setting forth the terms and conditions of the sale of the property
              22      IV.     Conclusion
              23              Accordingly,
              24              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
              25      for default judgment (ECF No. 9) be, and the same hereby is, GRANTED.
              26              IT IS FURTHER ORDERED that the clerk of court shall enter default judgment in favor
              27      of the government pursuant to 26 U.S.C. § 7402 in the amount of $74,564.56, plus interest and
              28      statutory additions in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and 6621,

James C. Mahan
U.S. District Judge                                                    -3-
                1     which will accrue from December 31, 2019 until judgment is paid, less any applicable credits
                2     and payments.
                3            IT IS FURTHER ORDERED that the government shall submit its proposed order of
                4     foreclosure and decree of sale setting forth the terms and conditions of sale of the property on or
                5     before January 6, 2020.
                6            DATED December 23, 2019.
                7                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
